COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-06-189-CV
 
 
IN RE SAMUEL MUGENYI
KADYEBO                                          RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator's petition for prohibition, suspension,
nullification, and in the nature of quo warranto and is of the opinion that
relief should be denied.  Accordingly,
relator's petition for prohibition, suspension, nullification, and in the
nature of quo warranto is denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL B: WALKER, DAUPHINOT, and MCCOY, JJ.
 




DELIVERED: 
June 14, 2006




    [1]See
Tex. R. App. P. 47.4.